Title: To James Madison from John Murray Forbes, 6 April 1807
From: Forbes, John Murray
To: Madison, James



Copy
Sir
Hamburg 6th April 1807

I had the honor to address your Excellency under the several dates of 22nd. November 12th. December & 30th. January last, Copies of which are herewith inclosed.  In my past letters I have endeavoured to narrate faithfully all the measures of a general Commercial operation which have been adopted by the French Authorities since the occupation of the City by their troops.  My last mentioned the arbitrary detention of our Ships and the unsuccessful attempts I had made to procure their liberation up to that date.  Inclosed are Copies of my Correspondence with the French Minister on the subject; your Excellency will observe that I have only two letters from Mr. Bourrienne these were the only written answers I could ever obtain, this circumstance & a Similar conduct towards the Government of this City & the other neutral Agents confirm beyond a doubt the general opinion here that this vexation originated with the local french Authorities here.  I have twice addressed our Minister plenipotentiary at Paris whose reply goes to establish the same suspicion.  I have also for the sake of Form addressed the Government of the City but from this application I could not hope for relief from the impossibility which the Government of the City experiences to resist the many great evils brought on them by existing Circumstances.  The sudden departure of the Vessel by which this goes (and which has been loaded since four months) prevents my furnishing your Excellency with Copies of my letters to General Armstrong and the City, or giving, as much in detail as I could wish, what has occurred since my last, but as a general Regulation has been adopted by the Military Governor of the Hanseatic Cities Marshall Brune which permits the departure of all neutral Vessels other occasions will shortly occur by which I shall furnish a more compleat set of Copies of all my Correspondence on this subject; I inclose a Copy of the late Regulation communicated to me unofficially.  I applied to the Sindic of the City, to the French Minister and Consul, for an official Copy of this Act, which was refused by all The Marshall having given orders that it should be not published or officially communicated.  An additional proof if any were wanting that there never existed any order of the French Government for the detention of the neutral Ships or the pretended blockade of those rivers.  The English Government, which at first only interdicted the Trade of its Enemies with this Port, has now ordered a strict blockade.  Inclosed is also a semi annual List of american Arrivals here to the End of Decbr. last.  Capt. Rea has already left town and I am not permitted time to add more at present than the Assurances of sincere Respect with which I have the honor to be, Your Excellency’s, most obedient & faithful servant

J M Forbes




Sir,
April 17th. 1807.

I have now the honor to add to the foregoing, Copies of my Correspondence with General Armstrong our Minister at Paris and with the Sindic von Sinen and am with much respect Your obedient Servt

J M Forbes





Sir,
Hamburg 20th. April 1807

Since writing the foregoing I have again addressed our Minister at Paris, General Armstrong, Copy of my letter is inclosed.  I Confess that I was somewhat surprised, after my letter of 24th. February stating my unceasing and hopeless efforts during four months to obtain a candid & fair explanation of the existing decrees which might serve as a general Rule for our Commerce with the Hanseatic towns, that that Gentleman should have advised my continuing these humiliating and ineffectual applications here.  My reply explains the result.  Mr. Bourienne’s reply to me when I Communicated to him General Armstrong’s letter was such as was to be expected when their System is to protract as much as possible a reign of Suspence and arbitrary application of measures to neutral trade Professed to be intended only against the Commerce of their Enemies.  The Swedish Garrison at Stralsund having made a very strong Sortie, dispersed the besieging Army and made very considerable incursions into Mecklenburg.  All the troops here and at Bremen have marched to oppose them, headed by Marshal Brune & General Dumo so that we have no other troops here but a Corps of Gens d’Arms and the Douaniers or Custom house Officers.  I have the honor to be, With great Respect, Your Excellency’s Obedt. Servt.

J M Forbes


